Citation Nr: 0212117	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-20 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from May 1966 to 
March 1970.  

This appeal arose from a July 1999 decision entered by the 
Montgomery, Alabama regional office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the veteran's 
attempt to reopen his claim for service connection for 
retinitis pigmentosa was denied.  In a February 2001 
decision, however, the Board found that new and material 
evidence sufficient to reopen the claim had been submitted, 
and remanded the matter to the RO for additional development.  
The case was subsequently returned to the Board and in March 
2002, the Board undertook additional development on its own.  
That development was accomplished in August 2002, and the 
case was forwarded to the undersigned for her consideration 
of the claim based on all the evidence now of record.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The veteran's service medical records reflect no 
complaints or findings of retinitis pigmentosa.  

3.  A statement from an individual with whom the veteran 
served described the veteran as having in-service problems 
adjusting his eyes to changing light conditions, and with 
driving at night.  

4.  VA physicians have concluded that the veteran's retinitis 
pigmentosa was present prior to service, but that its 
symptoms, including those as described by the veteran's 
friend, first became manifest during service.  

5.  Retinitis pigmentosa clearly and unmistakably existed 
prior to service.  

6.  The veteran's retinitis pigmentosa, present at entry into 
service, first became symptomatic during service.  


CONCLUSION OF LAW

Retinitis pigmentosa was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.301, 3.303 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.303, 3.304, 3.306, 3.156(a), 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans' 
Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), is applicable to this case.  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that although the VA's duties, as set out in the VCAA, 
may not have been completed, because of the full grant of 
benefits made by this decision, any failure in this regard is 
harmless. 

Applicable criteria provide that service connection may be 
granted for disability resulting from disease or injury which 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, (West 1991); 38 C.F.R. § 3.303 (2001).  Further, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The facts in this case may be briefly summarized.  The 
veteran's service medical records show no complaints, 
treatments or diagnoses of an eye disorder, (although the 
veteran did report "eye trouble" [not further defined] in a 
medical history he prepared at the time of his entrance into 
service).  The report of medical history completed by the 
veteran a month prior to his separation from service in March 
1970, however, showed that he denied eye trouble.  The 
separation examination noted uncorrected near and distant 
vision as 20/20 in both eyes, with field of vision noted as 
normal.  The first diagnosis of retinitis pigmentosa in the 
record came in 1979.  Records at that time reflect that the 
veteran was considered legally blind.  In a 1979 rating 
action, the veteran was granted VA pension benefits based on 
this disability, and in a 1981 decision, additional aid and 
attendance benefits were awarded to him.  These additional 
benefits were made effective from February 1983.  

More recently, and in connection with his present appeal, the 
veteran submitted a statement from one of his private 
physicians regarding the time of onset of the eye disability 
at issue.  This physician estimated the condition began in 
the veteran between the age of 20 and 25.  Since the veteran 
was discharged from service at age 23, this evidence 
obviously suggested that the condition may have commenced 
during service.  In addition, the veteran submitted a 
statement from an individual with whom he served regarding 
his recollection of the veteran's in-service eye problems.  
These included difficulties the veteran had adjusting to the 
differences in light when the veteran went from outdoor 
lighting to inside lighting, as well as problems driving at 
night.  

In view of the foregoing, a VA physician was asked to review 
the evidence of record and provide an opinion regarding the 
nature and time of onset of the veteran's eye disability.  
This opinion was provided in March 2001.  The individual 
providing the opinion, after reviewing the evidence, wrote 
that the veteran

...probably was having difficulty throughout his 
military service, but that this difficulty probably 
started prior to the service . . . After review of 
the entire chart, it is my opinion that this 
retinitis pigmentosa was in incipient stages before 
his military service began, followed the usual 
pattern with retinitis pigmentosa of worsening with 
age and time until he became officially legally 
blind approximately 1979.  

In October 2001, the RO obtained a second opinion from 
another VA physician regarding the veteran's disability.  
This physician, who likewise reviewed the claims folder, 
wrote in pertinent part as follows:

1.  Retinitis Pigmentosa existed on entrance into 
military service, -but because of the natural 
history of the disease- had not progressed to a 
point where significant symptoms of visual 
disturbance were apparent to the veteran.  

2.  The disease became symptomatic during military 
service, as documented in the lay statement 
concerning night blindness and photophobia.  

Therefore, it is my opinion that it is as likely as 
not that the veteran's eye disease first became 
apparent to him during military service, but was 
not significant enough to him to request a 
specialist's services during that time.  

At the Board's request, this last physician provided an 
addendum to his report in August 2002.  In this document, the 
physician wrote that he had again reviewed the claims file, 
and concluded that it was "as likely as not that the onset 
of the veteran's retinitis pigmentosa occurred during service 
..."  

After reviewing the foregoing evidence in its entirety, it is 
apparent that retinitis pigmentosa is a disability that may 
lie quiescent for many years during an individual's 
childhood, and that with the passage of time, its symptoms 
become manifest, and progress to the point where the 
individual is rendered blind.  This is evidently what 
happened in the veteran's case.  

In the context of the veteran's service connection claim, it 
must be borne in mind that he is presumed to have been in 
sound condition when he was examined, accepted and enrolled 
for service, since there were no defects or disorders noted 
at entrance into service.  This presumption, however, may be 
overcome where there is clear an unmistakable evidence that a 
disease existed prior to service.  38 C.F.R. § 3.304(b).  Any 
decision to overcome this presumption of soundness, must be 
based on a thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease.  38 C.F.R. § 3.304(b)(1).  
Further, even if a disability is found to have existed prior 
to service, if evidence is submitted sufficient to 
demonstrate the disorder in question underwent an increase in 
severity during service, it is presumed that the disorder was 
aggravated by service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Although there is no service medical record on which is 
reflected any suspicion the veteran had retinitis pigmentosa, 
given the medical opinions that have been provided regarding 
the nature of the disability at issue, it is evident that the 
condition was present before service, but without 
manifestation.  (Indeed, it had been the veteran's contention 
in the past that his eye disability existed prior to service, 
and he even indicated he had eye trouble of some sort at 
service entrance.)  In view of these uncontroverted medical 
opinions, it may be concluded that the presumption of 
soundness at the veteran's entrance into service has been 
overcome.  As set forth above, however, service connection 
may be still established if it is shown that the disability 
underwent an increase in severity during service.  

The evidence on this question of aggravation consists largely 
of the recollections of the veteran and those of the 
individual with whom he served regarding the veteran's 
difficulty driving at night and adjusting to changes in 
lighting conditions.  Such recollections are obviously well 
within the competence of the veteran and his friend to 
relate, as they describe observations of the veteran's 
behavior and in no way attempt to ascribe a diagnosis to that 
behavior.  Significantly, these observations have been 
considered by those VA physicians offering opinions on the 
matter, as characteristic of symptoms of retinitis 
pigmentosa.  With the medical opinions relating the veteran's 
in service complaints to retinitis pigmentosa, and no 
evidence of any such complaints present before service, it is 
presumed under the provisions of 38 C.F.R. § 3.306(a), that 
these in-service complaints represented an aggravation of the 
underlying disability.  See VAOPGCPREC 67-90 (O. G. C. Prec. 
67-90).  Because there is no evidence of record to serve as a 
rebuttal of this presumption of aggravation, the Board must 
conclude that under the unique circumstances of this case, a 
basis upon which to establish service connection for 
retinitis pigmentosa by way of its aggravation in service has 
been presented.  Accordingly, the veteran's appeal is 
granted. 


ORDER

Service connection for retinitis pigmentosa is granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

